               Case 18-10248-MFW                Doc 1250        Filed 12/13/18         Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                      Chapter 11

THE BON-TON STORES, INC., et al.,1                          Case No. 18-10248 (MFW)

                                Debtor.                     Jointly Administered


                     NOTICE OF DESIGNATION OF ASSET PURCHASER

         PLEASE TAKE NOTICE that pursuant to the Order Approving Debtors’ Entry Into

Agency Agreement and Consummation of the Transactions Contemplated Thereby (the

“Approval Order”) [D.I. 632],2 the Bon-Ton Purchaser hereby designates STORAGE OF

AMERICA LLC (the “Designee”) as the assignee of the real property described in Exhibit A (the

“Designated Assets”) to the agreement between Debtor McRIL, LLC, and Designee, which is

annexed hereto as Exhibit 1 (as may be amended, modified or supplemented, including but not

limited to the First Amendment thereto, the “Purchase Agreement”).

         PLEASE TAKE FURTHER NOTICE that pursuant to the Approval Order, upon the

closing of the transaction pursuant to the Purchase Agreement, the Designated Assets shall be

deemed conveyed to Designee by the Debtors free and clear of all liens, claims, encumbrances,

and other interests of any kind.

         PLEASE TAKE FURTHER NOTICE that the transaction shall be automatically

effective without further notice or order of this Court on the later of (a) the date of this Notice


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: The Bon-Ton Stores, Inc. (5229); The Bon-Ton Department Stores, Inc. (9309); The Bon-Ton
    Giftco, LLC (2805); Carson Pirie Scott II, Inc. (2140); Bon-Ton Distribution, LLC (5855); McRIL, LLC
    (5548); Bonstores Holdings One, LLC (8574); Bonstores Realty One, LLC (8931); Bonstores Holdings Two,
    LLC (8775); and Bonstores Realty Two, LLC (9075). The mailing address for the above-captioned Debtors is
    P.O. Box 20159, York, Pennsylvania 17402.
2
    Capitalized terms used but not defined in this Notice have the meanings given thereto in the Approval Order.
             Case 18-10248-MFW       Doc 1250     Filed 12/13/18    Page 2 of 2



and (b) the date on which the closing conditions in the Purchase Agreement, if any, have been

satisfied.

        PLEASE TAKE FURTHER NOTICE that questions regarding this Notice and the

Purchase Agreement, as applicable, shall be directed to (i) general counsel to Tiger Capital

Group, LLC, c/o Tiger Capital Group, LLC, 350 North LaSalle Street, 11th Floor, Chicago,

Illinois 60654 (Attn: Mark P. Naughton; mnaughton@tigergroup.com) and (ii) counsel to the

Bon-Ton Purchaser, (a) Barley Snyder, 126 East King Street, Lancaster, Pennsylvania 17602

(Attn: Reilly S. Noetzel; RNoetzel@barley.com and Abby Tucker; atucker@barley.com) and (b)

Jones Day, 250 Vesey Street, New York, New York 10281-1047 (Attn: Genna L. Ghaul;

gghaul@jonesday.com and Furqaan M. Siddiqui; fsiddiqui@jonesday.com).

Dated: December 13, 2018
                                       COLE SCHOTZ P.C.

                                        /s/ J. Kate Stickles
                                       Norman L. Pernick (No. 2290)
                                       J. Kate Stickles (No. 2917)
                                       500 Delaware Avenue, Suite 1410
                                       Wilmington, Delaware 19801
                                       Telephone: (302) 652-3131
                                       Facsimile:      (302) 652-3117
                                       Email:          npernick@coleschotz.com
                                                       kstickles@coleschotz.com

                                       JONES DAY
                                       Sidney P. Levinson
                                       Genna L. Ghaul
                                       Furqaan M. Siddiqui
                                       250 Vesey Street
                                       New York, NY 10281
                                       Telephone:    (212) 326-3939
                                       Facsimile:    (212) 755-7306
                                       Email:        slevinson@jonesday.com
                                                     gghaul@jonesday.com
                                                     fsiddiqui@jonesday.com

                                       Counsel for the Bon-Ton Purchaser
